Brevard, J.
I am of opinion this motion ought to be rejected. The direction of the District Court to the jury was correct, that in an action for a malicious prosecution, the question of probable cause, is a mixed proposition of law and fact. That it is a matter of fact, whether the circumstances alleged, to shew it probable, or not, are true, and existed ; but whether, supposing them true, they amount to probable cause, is a question of law. 1 T. R. Sutton v. Johnson. 1 Wils. 232. 2 T. R. 231.
*95It appears from the report of the presiding judge, that there was evidence of probable cause, which was left to the jury, with the aboye direction. I can perceive no reason to induce me to think the verdict is inconsistent with law, or the justice of the particular case.
Bat, Smith, and Colcock, Js. of the same opinion. Geimke, J., absent.